                Case 19-01300-MAM           Doc 10    Filed 09/30/19         Page 1 of 9



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:                                                         Case No. 18-16248-BKC-MAM
                                                               Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                          /

ROBERT C. FURR, not individually but                           ADV. NO. 19-01300-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

NEW COUNTRY MOTOR CARS OF
PALM BEACH, LLC d/b/a MERCEDES
BENZ OF PALM BEACH

         Defendant.
                                          /

 RESPONSE AND OPPOSITION BY PLAINTIFF, ROBERT C. FURR, AS CHAPTER 7
       TRUSTEE, TO JEFFREY M. SISKIND’S MOTION TO INTERVENE
                       AND MOTION TO STRIKE

         Plaintiff, Robert C. Furr (“Plaintiff”), as Chapter 7 Trustee of the Debtor, Chance &
Anthem, LLC (the “Debtor”), by and through counsel, and pursuant to Fed. R. Civ. P. 24(a)(2),
as incorporated by Fed. R. Bank. P. 7024, files this Response And Opposition By Plaintiff,
Robert C. Furr, As Chapter 7 Trustee, To Jeffrey M. Siskind’s Motion To Intervene And Motion
To Strike (the “Response”) to the Movant, Jeffrey M. Siskind’s (“Siskind”) (i) Motion to
Intervene [Adv. D.E. 5] (the “Motion to Intervene”) and (ii) Motion to Strike Chapter 7
Trustee’s Scandalous, Impertinent Allegations and for Clarification [Adv. D.E. 7] (the “Motion
to Strike”). In support of this Response the Plaintiff states, as follows:
I.       PROCEDURAL BACKGROUND
         1.      On May 24, 2018, the Bankruptcy Court for the District of Maryland entered its
Memorandum and Order Transferring Venue To The Bankruptcy Court For the Southern District
                 Case 19-01300-MAM               Doc 10       Filed 09/30/19        Page 2 of 9



of Florida, transferring the Bankruptcy Case to this Court.
         2.       On May 25, 2018, the Plaintiff was duly appointed and is acting Chapter 7
Trustee of the Debtor’s bankruptcy estate (the “Estate”) [ECF No. 76].
         3.       On August 6, 2019, Plaintiff initiated the instant adversary proceeding by filing
the Adversary Complaint To Avoid And To Recover Fraudulent Transfers And For Other Relief
(the “Adversary Complaint”) [Adv. EFC No. 1], against the Defendant, New Country Motor
Cars of Palm Beach, LLC d/b/a Mercedes Benz of Palm Beach (“New Country” or
“Defendant”), in the above adversary proceeding (the “Adversary Case”).
         4.       In the Adversary Complaint, the Trustee seeks to avoid and recover certain
alleged fraudulent transfers totaling $13,233.88 (the “Transfer”) pursuant to §726.105(1)(b),
Florida Statutes, and 11 U.S.C. §544(b)(1) and 550 of the Bankruptcy Code (Count I) and for
Unjust Enrichment (Count II) (collectively, the “Transfer Claims”).
         5.       On September 7, 2019, Siskind filed his Motion to Intervene and Motion to
Strike. Although it is unclear generally to discern among the bouquet of random accusations
made in the Motion to Intervene, it appears Siskind would like to intervene in this Adversary
Case to, on his behalf and on behalf of the Defendant, defend his “integrity and reputation” and
“foster a fair result with respect” to the Defendant despite having no discernible interest in the
outcome of this Adversary Case.
         6.       In the Motion to Strike, Siskind argues broadly—without specifying or
clarifying—that the Adversary Complaint contains unspecified “scandalous and impertinent
language” that should be stricken.
         7.       For the reasons set forth in this Response, the Motion to Intervene and the Motion
to Strike lack merit and should be denied.
II.      LEGAL ARGUMENT AS TO MOTION TO INTERVENE
         A.       Governing Rules For Intervention Under Rule 24.
         Rule 24 of the Federal Rules of Civil Procedure, as made applicable to this Adversary
Case by Rule 7004 of the Federal Rules of Bankruptcy Procedure, provides in pertinent part,1 as
follows:

         (a) Intervention of Right. On timely motion, the court must permit anyone to
         intervene who: . . .
1
 Although Siskind failed to cite to a specific sub-part of Rule 24, the Motion to Intervene’s introductory paragraph
suggests that Siskind is seeking relief under Rule 24(a)(2) and Rule 24(b)(1)(B).


                                                          2
               Case 19-01300-MAM          Doc 10      Filed 09/30/19     Page 3 of 9



               (2) claims an interest relating to the property or transaction that is the
               subject of the action, and is so situated that disposing of the action may as
               a practical matter impair or impede the movant’s ability to protect its
               interest, unless existing parties adequately represent that interest.
       (b) Permissive Intervention.
               (1) In General. On timely motion, the court may permit anyone to
               intervene who: . . .
                       (B) has a claim or defense that shares with the main action a
                       common question of law or fact. . . .
               (3) Delay or Prejudice. In exercising its discretion, the court must consider
               whether the intervention will unduly delay or prejudice the adjudication of
               the original parties’ rights.
Fed. R. Civ. P. 24(a)-(b).
       B.      Siskind May Not Intervene Under Rule 24(a)(2).
       Siskind (apparently) moves under Rule 24(a)(2) to intervene in this Adversary Case as a
matter of right. “To intervene of right under Rule 24(a)(2), a party must establish that (1) his [or
her] application to intervene is timely; (2) he [or she] has an interest relating to the property or
transaction which is the subject of the action; (3) he [or she] is so situated that disposition of the
action, as a practical matter, may impede or impair his ability to protect that interest; and (4) his
[or her] interest is represented inadequately by the existing parties to the suit.” Fox v. Tyson
Foods, Inc., 519 F.3d 1298, 1302-03 (11th Cir. 2008) (citation and internal quotation marks
omitted); Fed. R. Civ. P. 24(a)(2). The burden is on the party seeking intervention. See Stone v.
First Union Corp., 371 F.3d 1305, 1308 (11th Cir. 2004). Plaintiff respectfully submits that the
Court should deny the Motion to Intervene because Siskind has not satisfied, and indeed cannot
satisfy, these requirements for intervention.
       First, Siskind does not have a legally protectable “interest” relating to the property or
transaction involved in the Adversary Case. In determining the sufficiency of a party’s “interest”
in an action, the putative intervenor “must be at least a real party in interest in the transaction
which is the subject of the proceeding,” or have a “direct, substantial, legally protectable interest
in the proceedings.” Athens Lumber Co. v. Federal Election Comm’n, 690 F.2d 1364, 1355 (11th
Cir. 1982); Panola Land Buying Assoc. v. Clark, 844 F.2d 1506, 1509 (11th Cir. 1988). “A
legally protectable interest is something more than an economic interest”; rather, the interest
must “be one which substantive law recognizes as belonging to or being owned by the
applicant.” In re Kane & Kane, 475 B.R. 251, 262 (Bankr. S.D. Fla. 2012) (Kimball, J.); Mt.



                                                  3
                   Case 19-01300-MAM                Doc 10   Filed 09/30/19   Page 4 of 9



Hawley Insurance Company v. Sandy Lake Properties, Inc., 425 F.3d 1308, 1311 (11th Cir.
2005) (emphasis in original). Here, Siskind points to no direct, substantial, legally protectable
interest in the Adversary Case that rises to the level of conferring “real party in interest” status
on Siskind. Where the burden is on Siskind to identify the direct, substantial, legally protectable
interest in the proceedings, this failure alone compels denial of the Motion to Intervene. See, e.g.,
Office of Attorney Gen. v. Ocwen Fin. Corp., 17-80496-CIV, 2018 WL 4957293, at *2 (S.D. Fla.
Sept. 27, 2018) (“Here, the Court concludes that the proposed Intervenors do not meet the
requirements for intervention as of right because they have failed to establish that they have an
interest that may be impaired or impeded by the disposition of this action, or that any purported
interest is not adequately protected by Plaintiffs.”).
           Siskind failed to allege a direct, substantial, legally protectable interest because no such
interest—economic or otherwise—in the outcome of Plaintiff’s Transfer Claims against
Defendant exists. Siskind’s claimed “interest” in this case—apparently, to ensure that the
Plaintiff “amend its instant complaint in order to adequately set forth facts” that do not implicate
his “integrity and reputation”2—does not meet this standard. As explained by Judge Kimball in
Kane & Kane (and the Eleventh Circuit), intervention under Rule 24(a)(2) is inappropriate
where, as here, the putative intervenor’s alleged interest is not “one which the substantive law
recognizes as belonging to or being owned by the [intervenor].” Kane & Kane, 475 B.R. at 263
(alterations in original; internal quotation marks omitted) (citing Mt. Hawley, 425 F.3d at 1311).
Here, the Motion to Intervene, assuming it alleges any cognizable interest at all, merely
highlights Siskind’s desire to challenge the allegations of the Adversary Complaint on behalf of
the Defendant, which itself is not an interest recognized by substantive law as belonging to
Siskind. Id. (“An interest contingent upon the outcome of other pending litigation is not a legally
protectable interest.”). In other words, although the Adversary Complaint alleges that Siskind
played a part in the transactions giving rise to Plaintiff’s claims as the Debtor-transferor’s
principal (namely, the alleged fraudulent transfers from Debtor to Defendant), Siskind has no
legally protectable interest in those transfers themselves (as they are either property of the estate
or of the Defendant), or in the outcome of these proceedings. Nor does Siskind have any
substantive right to raise defenses to the allegations of the Adversary Complaint on Defendant’s



2
    See Motion to Intervene, Adv. ECF No. 5, ¶ 6.


                                                         4
                Case 19-01300-MAM              Doc 10       Filed 09/30/19       Page 5 of 9



behalf. Siskind is, at best, a fact witness and has no substantive right to defend the allegations of
the Adversary Complaint on the Defendant’s behalf.
        Second, the disposition of this Adversary Case will not impair or impede the Siskind’s
ability to defend his “integrity and reputation.” Indeed, to the extent that Siskind contests the
allegations that allegedly affect his reputation and integrity, he may do so in the concomitantly
pending Furr v. Siskind, et al., Adv. Case No. 8-16248-BKC-MAM adversary proceeding (the
“Siskind Adversary), where the Plaintiff’s allegations against Siskind actually impact his legally
protectable interests. In other words, Siskind’s lack of involvement and/or participation in this
Adversary Case will not impair Siskind’s ability to protect any perceived threat to his “integrity
and reputation” in the Siskind Adversary. See, e.g., Wash. Elec. Coop., Inc. v. Mass. Mun.
Wholesale Elec. Co., 922 F.2d 92, 96-98 (2d Cir. 1990).
        C.       Siskind Should Not Be Permitted to Intervene Pursuant to Rule 24(b).
     Federal Rule of Civil Procedure 24(b)(2), which is made applicable to the adversary
proceeding through Federal Rule of Bankruptcy Procedure 7024, allows a court to permit
intervention when the movant “has a claim or defense that shares with the main action a common
question of fact or law.”3 A court should only permit intervention if the motion is “timely,” and
should reject requests where “intervention will unduly delay or prejudice the adjudication of the
original parties’ rights.” Fed. R. Civ. P. 24(b)(3). “If there is no right to intervene as of right
under Rule 24(a), it is wholly discretionary with the court whether to allow intervention under
Rule 24(b) and even though there is a common question of law or fact, or the requirements of
Rule 24(b) are otherwise. satisfied, the court may refuse to allow intervention.” Worlds v. Dep’t
of Health & Rehab. Servs., State of Fla., 929 F.2d 591, 595 (11th Cir. 1991). Siskind against not
met his burden of showing intervention is appropriate here.
    First, in the Motion to Intervene, Siskind has completely failed to identify a common
question of fact or law in support of permissive intervention. Even assuming there is overlap
between the Siskind Adversary and the instant case, the parties here would suffer prejudice and
undue delay if Siskind were permitted to intervene in this case. Permitting intervention would
force the parties in this case to litigate factual questions not presently at issue and that are purely
idiosyncratic to Siskind, despite the fact that Siskind already has a forum—e.g., the Siskind

3
  Although the Motion to Intervene fails to cite this specific rule, Siskind appears to invoke Rule 24(b)(2) by
referencing “permissive intervention” upon a showing of a “common question of law or fact.” Motion to Intervene,
Adv. ECF No. 5, ¶ 1.


                                                        5
                 Case 19-01300-MAM         Doc 10     Filed 09/30/19     Page 6 of 9



Adversary—to “defend” the various irrelevant issues he identifies in the Motion to Intervene.
Therefore, the Court, in its discretion, should find that permissive intervention is not warranted.
       In sum, to the extent that Siskind’s Motion to Intervene argues for permissive intervention,
permissive intervention under Rule 24(b) should not be granted for the similar reasons as to why
mandatory intervention should be denied. Namely, Siskind, Plaintiff, and the Court have already
created an entry point for Siskind to raise the various allegations outlined in the Motion to
Intervene: the Siskind Adversary.
       Second, Siskind has asserted no claim or defense that would allow him to intervene under
Rule 24(b)(2). In re Terex Corp., 53 B.R. 616, 620 (Bankr. N.D. Ohio 1985) (“To intervene
under Rule 24(b), the movant must have a ‘claim or defense’ . . . with questions of fact or law in
common with the main action—not just a general interest in its subject matter or outcome.”)
(quotations and citation omitted).
III.      LEGAL ARGUMENT AS TO SISKIND’S MOTION TO STRIKE
          A.      Siskind Lacks Standing to File and Prosecute the Motion to Strike.
          As a preliminary matter, Siskind lacks capacity to file and prosecute the Motion to Strike
because he is not a party to the action and has been permitted to intervene or otherwise
participate in the Adversary Action, which was ostensibly filed under Rule 12(f) of the Federal
Rules of Civil Procedure. Rule 12(f) provides:
                 (f) Motion to Strike. The court may strike from a pleading an insufficient
          defense or any redundant, immaterial, impertinent, or scandalous matter. The
          court may act:
                         (1) on its own; or
                         (2) on motion made by a party either before responding to the
                 pleading or, if a response is not allowed, within 21 days after being served
                 with the pleading.

Fed. R. Civ. P. 12(f)
          Under the express language of Rule 12(f), Siskind is neither a “pleader” that is able to
submit a “pleading” before the Court, nor a “party” that may move the Court to strike alleged
“redundant, immaterial, impertinent, or scandalous” matters. Thus, because Siskind has not been
accorded, by order of the Court, the right to intervene in this Adversary Case, he is not a party to
this Adversary Case, and therefore lacks standing to file and pursue his Motion to Strike. See
e.g., In re Coram Res. Network, Inc., 305 B.R. 386, 388 (Bankr. D. Del. 2004) (Walrath, J.)
(denying Rule 12 motion to dismiss where movant had not moved to intervene in adversary case,


                                                  6
              Case 19-01300-MAM          Doc 10      Filed 09/30/19     Page 7 of 9



holding that movant was “not a ‘pleader’ because he is neither a defendant, counter-claim
defendant, cross-claim defendant nor an intervenor” and, therefore lacked standing to prosecute
said motion to dismiss).
       B.      The Motion to Strike Is Meritless.
   A motion to strike under Fed. R. Civ. P. 12(f) is “a drastic remedy” and “will usually be
denied unless the allegations have no possible relation to the controversy and may cause
prejudice to one of the parties.” TracFone Wireless, Inc. v. Access Telecom, Inc., 642 F.Supp.2d
1354, 1361 (S.D. Fla. 2009) (citations and internal quotations omitted); Prentice v. Residential
Funding LLC, No. 12-12993, 2013 WL 1663868, at *2 (E.D. Mich. Apr. 17, 2013) (providing
that such motions “have long been held in disfavor,” and will not be granted unless the material
to be stricken has “no possible relation to the controversy”). Motions to strike are generally
viewed with disfavor, see Pan dora Jewelers 1995, Inc. v. Pan dora Jewelry, LLC, 2010 WL
5393265, at *1 (S.D.Fla. Dec.21, 2010) (Cooke, J.), in part because they “waste time by
requiring judges to engage in busy work and judicial editing without addressing the merits of a
party’s claim,” see U.S. Bank Nat’l Ass’n v. Alliant Energy Res., Inc., 2009 WL 1850813, at *3
(W.D.Wis. June 26, 2009) (Crabb, J.); Regions Bank v. Commonwealth Land Title Ins. Co., 11-
23257-CIV, 2012 WL 5410609, at *2 (S.D. Fla. Nov. 6, 2012)
       Plaintiff emphasizes at the outset that Siskind has failed to specifically identify a specific
allegation of the Adversary Complaint that he would have this Court strike as “scandalous and
impertinent.” Rather, in only a handful of meandering paragraphs, Siskind (A) argues, without
specifying that “scandalous and impertinent language contained within the Chapter 7 Trustee’s
complaint be stricken”; (B) raises issues with factual allegations by the Plaintiff in a completely
separate adversary proceeding—the Siskind Adversary; (C) argues that “[a]t first blush, the
instant adversary complaint appears overwhelming” and it was “designed to be so”; and (D)
again without pointing to any specific allegation, “requests that all unnecessary scandalous,
impertinent allegations be stricken.”
       The foregoing authorities make clear that a specific allegation in a pleading will be
stricken only when such allegation has no possible relation to the controversy and may cause
prejudice to one of the parties. Siskind has not even attempt to carry his burden of demonstrating
which of the Plaintiff’s allegations in this Adversary Case lacks any possible connection to the
instant controversy. The Motion to Strike is the epitome of the “waste” of time at which the



                                                 7
              Case 19-01300-MAM          Doc 10     Filed 09/30/19     Page 8 of 9



District Court for the Southern District of Florida has looked askance in disfavor. The Motion to
Strike must, therefore, be denied.
       WHEREFORE, Plaintiff Robert C. Furr, as Chapter 7 Trustee, respectfully requests that
the Court enter an Order (i) sustaining and granting the Response; (ii) denying the Motion to
Intervene and Motion to Strike; and (iii) for such other and further relief as the Court deems just
and appropriate.
Respectfully submitted this 30th day of September, 2019.

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Counsel to the Chapter 7 Trustee
                                             100 S.E. 2nd Street, Suite 4400
                                             Miami, FL 33131
                                             Tel.: (305) 349-2300
                                             Fax.: (305) 349-2310

                                             By:/s/ Barry P. Gruher, Esq.
                                                    John H. Genovese, Esq.
                                                    Florida Bar No. 280852
                                                    jgenovese@gjb-law.com
                                                    Jesus M. Suarez, Esq.
                                                    Fla. Bar No. 60086
                                                    jsuarez@gjb-law.com
                                                    Barry P. Gruher, Esq.
                                                    Fla. Bar No. 960993
                                                    bgruher@gjb-law.com

                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via
CM/ECF Notification upon all interested parties registered to receive electronic notification in
this matter as indicated on the Service List below on this 30th day of September, 2019.


                                             By:/s/ Barry P. Gruher
                                                    Barry P. Gruher, Esq.




                                                8
              Case 19-01300-MAM        Doc 10     Filed 09/30/19    Page 9 of 9



                                      SERVICE LIST

Served Via CM/ECF Notification

Jeffrey M Siskind on behalf of Interested Party Jeffrey M Siskind jeffsiskind@msn.com,
jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C. Furr jsuarez@gjb-law.com, gjbecf@gjb-
law.com; chopkins@gjb-law.com; jzamora@gjb-law.com; ecastellanos@gjb-law.com;
gjbecf@ecf.courtdrive.com


Served Via U.S. Mail

New Country Motor Cars of Palm Beach, LLC
d/b/a Mercedes Benz of Palm Beach
c/o Michael Cantanucci, CEO
358 Broadway, Suite 403
Saratoga Springs, New York 12866

New Country Motor Cars of Palm Beach, LLC
d/b/a Mercedes Benz of Palm Beach
c/o Haile, Shaw and Pfaffenberger, P.A.,
Registered Agent
660 U.S. Highway #1, 3rd Floor
North Palm Beach, Florida 33480




                                              9
